DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 1, 3-5, and 14-19 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Claim Rejections - 35 USC § 101
  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1, 4, 14, 15, 16, 17, 18,  and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claims are directed to the abstract idea such as collecting data, recognizing certain data within the collected data set, comparing, appraising, and storing that recognized data in a memory (human brain), which is a method of mental steps. For example, human antique appraiser have been performing the claimed steps for centuries. The additional element(s) or combination of elements (such as counting machine ….) in the claim(s) other than the abstract idea per se amount(s) to no more than: recitation of generic computer structure that serves to perform generic 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dabic (Pub. No. US 20120301009) view of Liberatori JR. (Pub. No. US 20190114762).
 Regarding claims 1, 14, and 17, Dabic (Pub. No. US 20120301009) teaches a method for evaluating digital representations or images of currency to determine if the currency/coin has an actual value greater than a face value of the currency comprising: introducing the currency into a currency counting machine [Para. 48, 69, fig. 3 and related description]; identifying and recognizing text/date/serial-number  on the currency as the currency is counted by the currency counting machine [Para. 165, fig. 16-18 and related description. since there is not specific definition of serial number, the year/date of the currency is considered to be the serial number]; comparing the text/date with information in a numismatic database to determine whether the actual value of the currency [Para. 19 “the denomination, type, date and mint of each processed coin is compared to a database of "rare" and/or user-defined coins”];  currency is likely to exceed a face value of the currency [Para. 10 “Such an augmented coin counting device could provide the return, compensation or redemption of users' coins deemed "rare" or valuable as well as provide entertainment for users of such devices and a means for promotion and loyalty for such devices. Such an augmented coin counting device may provide a sweepstakes-like experience for users as they are made aware of, or rewarded for, coins with additional value, be it collectible value, promotional value, monetary value, or otherwise, that the users were previously unaware of.”; and if the actual value is likely to exceed the face value, generating an alert of a potential collectability of the currency [Para. 10 “Such an augmented coin counting device could provide the return, compensation or redemption of users' coins deemed "rare" or valuable as well as provide entertainment for users of such devices and a means for promotion and loyalty for such devices. Such an augmented coin counting device may provide a sweepstakes-like experience for users as they are made aware of, or rewarded for, coins with additional value, be it collectible value, promotional value, monetary value, or otherwise, that the users were previously unaware of.”. Also see Para. 19].
However, Dabic doesn’t explicitly teach the currency as being paper. 
Liberatori teaches having image processing system is configured to collect and analyze data defining a predetermined set of physical and visual attributes of a collectible object such as paper money/currency in order to determine value based on based on physical and visual parameters associated with front and back surfaces [Para. 7, abstract and  Para. 4].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in coin currency counting system of Dabic the ability to filter out a paper currency which has more numismatic value as taught by Liberatori since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3, Dabic teaches comparing text comprises using artificial intelligence to determine the actual value of the currency [Para. 165 “Those skilled in the art will recognize that many methods can be used for character recognition 825, such as employing genetic algorithms, artificial neural networks,”].
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dabic (Pub. No. US 20120301009) view of Liberatori JR. (Pub. No. US 20190114762) and further in view of Colvin et al. (Pub. No. US 20200105099).
Regarding claim 4, Dabic in view of Liberatori doesn’t explicitly teach about optical character recognition. 
However, Colvin teaches having identifying and recognizing the text comprises optical character recognition [Para. 163].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in coin currency counting system of Dabic in view of Liberatori the ability to identify the face value of the money accurately as taught by Colvin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dabic (Pub. No. US 20120301009) view of Liberatori JR. (Pub. No. US 20190114762) and further in view of KAO et al. (Pub. No. US 20180150956).
Regarding claim 5, Dabic in view of Liberatori doesn’t explicitly the claim limitation. 
However, KAO teaches wherein comparing the text comprises using machine learning [Para. 6].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in coin currency counting system of Dabic in view of Liberatori the ability to compare characters using machine learning as taught by KAO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dabic (Pub. No. US 20120301009) view of Liberatori JR. (Pub. No. US 20190114762) and further in view of Laughlin (Pub. No. US 20030081973).


Laughlin teaches determine a system that determines misspelled words in a document (which could be also be in paper currency) [see claim 14, 15 and related description].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in coin currency counting system of Dabic in view of Liberatori the ability to determine the value of the currency (document) based on detected misspelling of words as taught by Laughlin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dabic (Pub. No. US 20120301009) view of Liberatori JR. (Pub. No. US 20190114762) and further in view of Pechinko (Pub. No. US 20200342704).
Regarding claim 18, Dabic in view of Liberatori doesn’t explicitly state plurality of serial numbers. 
more serial numbers, denomination numbers, and so on), and so on”]. 

It would have been obvious to one of ordinary still in the art, before the effective filing, to include in coin currency counting system of Dabic in view of Liberatori the ability to identify multiple serial numbers which enables the machine to detect counterfeited money accurately as taught by Pechinko since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding claim 19,  Dabic in view of Liberatori  teaches determining if the currency has more value than its face value as stated above except matching serial numbers.
one or more of the items of currency may not be valid if the electronic device determines that item of currency might be counterfeit (such as where the item of currency is missing a security feature that should be present, if features of the item of currency are not as expected, if a serial number of the item of currency matches a serial number on a suspect currency list, and so on).”. It’s clear that valid money has more value than counterfeited money].


It would have been obvious to one of ordinary still in the art, before the effective filing, to include in coin currency counting system of Dabic in view of Liberatori the ability to determine value based on matching serial numbers as taught by Pechinko since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666